DOMENGEAUX, Judge.
For the reasons set forth in the matter entitled Lowrey Chevrolet, Inc. v. James A. Brumley, Jr., in his capacity as Sheriff and Ex Officio Tax Collector for Sabine Parish, Louisiana, 510 So.2d 1294, numbered 85-1045, in which a separate decision is being rendered this day, the judgment of the district court in favor of Dean Lambert, in his capacity as Chief of Police and Ex Officio Tax Collector for the Town of Many, Louisiana, and the Town of Many, Louisiana, the defendants-appellees, is affirmed.
All costs of this appeal are assessed against Lowrey Chevrolet, Inc., the plaintiff-appellant.
AFFIRMED.